Citation Nr: 0406311	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-19 525	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Whether the retroactive reduction in the veteran's Department 
of Veterans Affairs (VA) improved pension benefits was 
proper.  





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from March 1952 to March 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the VA Los Angeles, 
California, Regional Office (RO) which retroactively reduced 
the veteran's VA improved pension benefits.  In October 2003, 
the veteran failed to report for a personal hearing.

In a May 2003 rating decision, service connection for hearing 
loss and tinnitus were denied.  The veteran has not initiated 
an appeal as to that decision.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act (VCAA).  First, VA has 
a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that section 5103(a), as amended by VCAA and 
§ 3.159(b), as recently amended, require VA to notify the 
claimant of any evidence and information needed to 
substantiate and complete the claim.  Additionally, the VA 
has the duty to assist the claimant by informing him of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the veteran was not notified of VCAA with 
regard to the matter of whether the retroactive reduction in 
his VA improved pension benefits was proper.  Accordingly, VA 
should undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent as to 
the issue of whether the retroactive 
reduction in his VA improved pension 
benefits was proper, which is on appeal.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran is informed 
that if there is evidence supporting the 
issue of whether the retroactive 
reduction in his VA improved pension 
benefits was proper, which is on appeal, 
he must submit that evidence to VA.  The 
veteran is informed that he is under an 
obligation to submit evidence.  If there 
is evidence that the calculations made by 
the AOJ with regard to the veteran's 
Social Security benefits were inaccurate, 
he must submit that evidence to VA.  A 
record of her notification must be 
incorporated into the claims file.  

2.  After undertaking any development 
deemed essential, the VBA AMC should 
readjudicate the issue of whether the 
retroactive reduction in his VA improved 
pension benefits was proper.  If any of 
the benefits remain denied, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC) addressing such issue.  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits, to include a summary of the 
evidence and all applicable law and 
regulations pertaining to the issues 
currently on appeal.  

If upon completion of the requested action, any issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


